IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 477 EAL 2017
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
              v.                            :   Order of the Superior Court at No.
                                            :   566 EDA 2016 entered on September
                                            :   21, 2017, reversing and remanding
JALIL COOPER,                               :   the Order of the Philadelphia County
                                            :   Court of Common Pleas at No. CP-51-
                    Petitioner              :   CR-0014102-2011 entered on
                                            :   January 15, 2016


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED to

that court for proceedings consistent with this Court’s decision in Commonwealth v.

Perfetto, __ A.3d __, 2019 WL 1866653 (Pa. Apr. 26, 2019).